 In the Matter of BULLETIN COMPANY(HOMEMAKERS CENTER), EM-PLOYERandLOCAL JOINT EXECUTIVE BOARD OF PHILADELPHIA, HOTEL& RESTAURANT EMPLOYEES AND BARTENDERS INTERNATIONAL UNION,A. F. L., LOCAL 111 AND LOCAL 301, PETITIONERCase No. 4-RC-4115.DcidedAugust 5,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before John H. Garver,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds:1.The Employer, a Pennsylvania corporation, publishes and dis-tributes a daily newspaper in Philadelphia. It also owns and oper-ates a radio station and a Homemakers Center. The HomemakersCenter, which is the only operation herein involved, is separately lo-cated on premises leased by the Bulletin Company, and is operated forits promotional and advertising value to the Employer.The Centermaintains a restaurant and display booths.Women's clubs from thePhiladelphia area and nearby points in New Jersey and Delawarearrange luncheons at the Center, for which they pay no fees.Nation-ally advertised foods, which the Center obtains free, are served, andappropriate credits are set forth on the luncheon menus.The womenvisit the booths, which are rented by large companies from all overthe United States for the display or demonstration of their products.The entire revenue of the Center, which has fluctuated between$70,000and $120,000 annually, is derived from the rental of the booths.The Employer concedes that it is engaged in commerce as a pub-lisher and broadcaster, but neither concedes nor denies that the Boardhas jurisdiction over the operations conducted at the Center, takingthe position that these activities are separate and distinct and that85 N.L. R. B., No. 101.568 BULLETIN COMPANY569their effect upon interstate commerce should be considered separately.'On the basis of the entire record, we find that the Employer's variousoperations,are closely integrated and conducted as a single enterprise,and, further, that the operation of the Center itself affects commercewithin the meaning of the Act.2.The Petitioner is a labor organization claiming to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.In accordance with the agreement of the parties, we find thatthe appropriate unit consists of all dining room and kitchen employeesat the Employer's Homemaking Center in Philadelphia, Pennsyl-vania, including waitresses, cooks, utility girls, and dishwashers, butexcluding administrative employees, hostesses, porters, maintenance'employees, and supervisors.DIRECTION OF ELECTION 2As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible,but not later than30. days from the. date of the reopening of the Homemakers Center inSeptember,3under the direction and supervision of the Regional Di-rector for the Region in which this case was heard,and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations,among the employees in the unit found appropriatein paragraph numbered 4,above, who were employed during the pay-roll period immediately preceding the date of this Direction of Elec-tion,including employees who did not work.during said pay-rollperiod becausetheywere ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and. have not been rehired or reinstated prior to the date ofthe election, and also excluding employees on strike who are not en-titled to reinstatement,to determine whether or not they desire to berepresented,for purposes of collective bargaining,by Local Joint Ex-ecutive Board of Philadelphia,Hotel &Restaurant Employees andBartenders International Union, A. F. L.; Local 111 and Local 301.;Board.On March 7, 1949, that board dismissed the, petition for lack of jurisdiction.2The compliance' status of the Petitioner has lapsed since the'hearing in this matter.In the event that it fails to renew its compliance with Section 9 (f), (g), and (h) within2 weeks from the date of this direction, the Regional Director is to advise the Board tothat effect.No election shall. be conducted unless and until' compliance has been renewed.The Homemakers Center closes for the summer.